Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5-10, 12, 13, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Baumgartner et al (‘163) in view of the PG-Publication to Knowles et al (‘581) and Nagahara et al (‘522) or patents to Shimizu (‘332) or Walters et al (‘208) and Kunkel, III (‘180) or Hanafy (‘998) or Guo et al (‘375).
Baumgartner et al discloses an ultrasound transducer system (see Fig. 9) and implicit method of making such, including a two-dimensional array of transducer elements (12) defined by cuts (32), the transducer elements having a first 5 side including individual electrodes in electrical communication with control circuitry (flex circuit) of the ultrasound transducer system, and a matching layer (20, 22) coupled to a second side of the transducer elements via an electrically conductive face over an active layer, where the matching layer includes kerfs (36) aligned with cuts (32) of the transducer elements.  As noted in paragraph 0049, the kerfs (36) do not extend completely through the acoustic matching layer (20), i.e to a depth less than the electrically conductive face.  Per the method, the steps of providing a two-dimensional array with cuts (32), coupling transducer elements (12) to control circuitry, coupling a matching layer (22, 20) via an electrically conductive face (last two sentences of paragraph 0049) to the transducer elements (12) and thereafter dicing the matching layer (22, 20) to a depth less than the electrically conductive face of the matching layer is fully disclosed in the implicit steps disclosed.
The differences between claims 1 and 12 and Baumgartner et al is the claims (a) specify that electrical connections outside the active area are wrapped around to the control circuitry, (b) specify that the electrically conductive face of the matching layer has an area that is smaller than the area of the second side of the two-dimensional array of transducer elements to facilitate aligning the kerfs of the matching layer with the cuts of the two-dimensional array of transducer elements, and (c) specify that the control circuitry is disposed between the backing layer and the two-dimensional array of transducer elements.  
Per difference (a), Knowles et al teaches (see paragraph 0025) that it is well known to use matching layers with electrical connections, outside an active area, that are wrapped around to a control circuitry (185) so as to form a hermetic seal around the array.
Per difference (b), Shimizu (see Fig. 1) and Nagahara et al (see Fig. 1) each discloses design choices of ultrasound transducer structure embodiments where the electrically conductive face of the matching layer (4, 3, respectively) has an area that is smaller than the area of a second side of the transducer elements (2, 4, respectively).  Further, Walters et al suggests (col. 3, lines 8-11) a matching layer with smaller surface area so as to generate a wave which destructively interferes with a lateral wave generated by the transducer.
Per difference (c), Kunkel, III discloses (see Figs. 2 and 5) a backing material (16) covering the control circuitry (26), where the control circuitry (26) is disposed between the backing layer (16) and the array of transducer elements (20).  Similarly, Hanafy discloses (see Fig.19 and col. 11, line 65 – col. 12, line 7) a backing material (13’) covering the control circuitry (96), where the control circuitry (96) is disposed between the backing layer (13’) and the array of transducer elements (11) so as to allow for easy bending of the array to the desired amount to increase the field of view.  Finally, Guo et al (see Figs. 3A-3E) teaches a transducer array embodiment where the control circuitry (204) is disposed between the backing layer (202) and the two-dimensional array of transducer elements (206).  
Therefore, in view of Shimizu or Nagahara et al or Walters et al, the area of the matching layer may be smaller than the area of the transducer side it abuts as a design choice or for providing destructive interference with a lateral wave generated by the transducer and thereby obvious to one of ordinary skill in this art and further in view of Guo et al, Hanafy or Kunkel, III, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Baumgartner et al by locating the control circuitry between the backing layer and the two-dimensional array of transducer elements so as to allow for easy bending of the array and finally, in view of Knowles et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baumgartner et al to wrap around the electrical connections outside the active area to the control circuitry so as to form a seal around the transducer.  Claims 1 and 12 are so rejected.
Per claims 2 and 13, see Baumgartner et al, Fig. 9 and paragraph 0034.
Per claim 5, see Baumgartner et al, paragraph 0032.
Per claims 6, 19 and 20, see Baumgartner et al, ground connection (18) and Figs. 1 and 9.
Per claims 7 and 16, see Baumgartner et al, paragraph 0048 (kerfs may be filled with a material that has low shear modulus).
Per claims 9 and 21, see Baumgartner et al, matching layers 20, 22.
Per claims 10 and 17, see Baumgartner et al, flex circuit (paragraph 0032).
Per claim 8, the claimed thickness of “less than 0.7 µm” is a design choice and would be obvious to one of ordinary skill in this art.

Drawings
5.	The drawings were received on June 21, 2022.  These drawings are acceptable.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl